NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       APR 18 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 CHUNE FU,                                         No. 14-71162

              Petitioner,                          Agency No. A089-718-850

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Chune Fu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an omission from Fu’s written statement regarding being fired from her

job. See id. at 1048 (adverse credibility determination was reasonable under the

REAL ID Act’s totality of the circumstances standard); see also Zamanov v.

Holder, 649 F.3d 969, 973-74 (9th Cir. 2011) (upholding adverse credibility

determination based on omissions that “went to the core” of petitioner’s alleged

fear of persecution). In the absence of credible testimony, Fu’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Fu’s CAT claim fails because it is based on the same evidence the agency

found not credible, and she does not point to any record evidence that compels the

conclusion that it is more likely than not she would be tortured by or with the




                                          2                                  14-71162
acquiescence of the government if returned to China. See Shrestha, 590 F.3d at

1048-49.

      PETITION FOR REVIEW DENIED.




                                        3                                14-71162